[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULINGS ON OUTSTANDING MOTIONS
1. Motion for Summary Judgment — #113 and #113.10
     The motion is denied. There are genuine issues of fact regarding, at a minimum, whether the "borrowed employee" doctrine appropriately applies. See Bria v. St. Joseph's Hospital, 153 Conn. 626, 630 (1966). The pleading in paragraph 7 of the Fourth Count has been withdrawn, and is now evidentiary, and in its answer the defendant pleaded that the count did not refer to him.
2. Request for Leave to Amend Answer — #114
Requests are not ruled on.
     3. Objection to Request to Defendant's Request to Amend Answer #116. Overruled. The plaintiff responded to the motion for summary judgment (and prevailed), and the defense would not appear to cause any delay of trial.
     4. The remaining motions, #119 and #121, concern objections to recent disclosures of testimony. A status conference with the presiding judge will be scheduled.
CT Page 14140
Beach, J.